DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2022 and 06/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “any one of claims 1”.  It is believed applicant intended to recite “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 13 ,14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, the limitation “wherein at least some of the rubber particles are rubber magnet particles containing magnetic particles” in lines 2-3 of the claim contradict the limitation of parent claim 1 “wherein the rubber particles contain no magnetic material,”.
Therefore, the scope of claim is unclear, how can the rubber particles both contain no magnetic material as required by parent claim 1 while also being rubber magnet particles containing magnetic particles?
Claims 6-8, 13 ,14, 15 and 19 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 recites the limitation “the amount of the rubber particles is further preferably 0.3% by mass or greater and 1.0% by mass or less.”.  Dependent claims 12, 17 and 18 recite “rubber particles are added in an amount of 0.3 parts by mass or greater and 10 parts by mass or less with respect to 100 parts by mass of the compound” which is equivalent to the 0.3% and 1.0% by mass from the parent claim.  Therefore, these claims fail to further limit the scope of the invention and are improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. [US 2008/0199118] in view of Yang [CN100437841].
	Claim 1, Yabe et al. a composite, comprising: a metal component [17] having a substantially cylindrical shape or a substantially annular shape [figure 3]; and a ring-shaped bonded magnet [21] disposed on an outer periphery of the metal component [google 128], the ring-shaped bonded magnet comprising a thermoplastic resin, magnetic particles, and rubber particles [paragraphs 44-46; abs the magnetic is made from a magnetic powered and a binder, wherein the binder contains a thermoplastic resin and an impact resistance improving agent (rubber paragraph 0058), Claims 1 and 2]; wherein the rubber particles contain no magnetic material [silicone rubber; paragraphs 0059 and 0066], and the amount of the rubber particles can be 0%, 2.7% or 4.7% by mass [Table 3].
Yabe et al. fails to specifically teach that the amount of the rubber particles is further preferably 0.3% by mass or greater and 1.0% by mass or less.
Yabe et al. teaches that the amount of rubber is a result effective variable by showing different magnet compositions with varying amounts of rubber in order to change the magnets heat shock properties [Table 3].
Yang teaches a composite magnet material made from magnetic powder 78-98% by weight, rubber 1.5-2.0% by weight and a processing aid 0.5%-10% by weight [paragraph 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the percent by mass of the rubber in the composite of Yabe et al. as taught by Yang in order to adjust eh flexibility and heat shock properties of the composite, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 3, Yabe et al. the composite according to claim 1, wherein each of the rubber particles comprises silicone rubber [paragraphs 0059 and 0066].
Claim 5, a method of manufacturing the composite according to claim 1 is inherent in the product structure of Yabe et al. as outlined above in claim 1.  Yabe et al. additionally discloses kneading a thermoplastic resin with magnetic particles to obtain a compound [paragraph 146]; and integrally molding [paragraph 0149] the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape [figures 3, 4 and 11].
Claim 10, a method of manufacturing the composite according to claim 3 is inherent in the product structure of Yabe et al. as outlined above in claim 3.  Yabe et al. additionally discloses kneading a thermoplastic resin with magnetic particles to obtain a compound [paragraph 146]; and integrally molding [paragraph 0149] the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape [figures 3, 4 and 11].


Claims 4, 9, 11, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. [US 2008/0199118] in view of Yang [CN100437841], as applied in claim 1 above, and further in view of Kusawake et al. [US 2017/0365387].
Claim 4, Yabe et al. as modified discloses the composite component according to claim 1 (any one of claims 1), with the exception of an average particle size of the rubber particles is more than 0.7 um and less than 1 mm.
Kusawake et al. teaches a composite material [1; figure 1] which contains resin [20] comprising thermoplastic resin [paragraph 0082], a filler [30] comprising rubber [paragraph 0088] and magnetic particles [12 and 14; paragraph 0062]; wherein an average particle size of the rubber particles is more than 0.7 m and less than 1 mm [Table 1, examples 1-1, 1-3, and 1-4, the particle size of the rubber 100-900nm which falls within the claimed range of 700nm to 1mm], wherein the diameter of the rubber particles are adjusted to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [paragraph 0090].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the rubber particle size of composite of Yabe et al. to be more than 0.7 m and less than 1 mm as suggested by Kusawake et al. in order to adjust the properties of the composite to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [Kusawake et al. paragraph 0090],  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9, Yabe et al. as modified discloses the composite component according to claim 3, with the exception of an average particle size of the rubber particles is more than 0.7 um and less than 1 mm.
Kusawake et al. teaches a composite material [1; figure 1] which contains resin [20] comprising thermoplastic resin [paragraph 0082], a filler [30] comprising rubber [paragraph 0088] and magnetic particles [12 and 14; paragraph 0062]; wherein an average particle size of the rubber particles is more than 0.7 m and less than 1 mm [Table 1, examples 1-1, 1-3, and 1-4, the particle size of the rubber 100-900nm which falls within the claimed range of 700nm to 1mm], wherein the diameter of the rubber particles are adjusted to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [paragraph 0090].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the rubber particle size of composite of Yabe et al. to be more than 0.7 m and less than 1 mm as suggested by Kusawake et al. in order to adjust the properties of the composite to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [Kusawake et al. paragraph 0090],  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 11, a method of manufacturing the composite according to claim 4 is inherent in the product structure of Yabe et al. as outlined above in claim 4.  Yabe et al. additionally discloses kneading a thermoplastic resin with magnetic particles to obtain a compound [paragraph 146]; and integrally molding [paragraph 0149] the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape [figures 3, 4 and 11].
Claim 13, Yabe et al. as modified discloses the composite component according to claim 6, with the exception of an average particle size of the rubber particles is more than 0.7 um and less than 1 mm.
Kusawake et al. teaches a composite material [1; figure 1] which contains resin [20] comprising thermoplastic resin [paragraph 0082], a filler [30] comprising rubber [paragraph 0088] and magnetic particles [12 and 14; paragraph 0062]; wherein an average particle size of the rubber particles is more than 0.7 m and less than 1 mm [Table 1, examples 1-1, 1-3, and 1-4, the particle size of the rubber 100-900nm which falls within the claimed range of 700nm to 1mm], wherein the diameter of the rubber particles are adjusted to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [paragraph 0090].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the rubber particle size of composite of Yabe et al. to be more than 0.7 m and less than 1 mm as suggested by Kusawake et al. in order to adjust the properties of the composite to provide for excellent shock resistance (small article size) to excellent stress-mitigating properties (large particle size) [Kusawake et al. paragraph 0090],  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 16, a method of manufacturing the composite according to claim 9 is inherent in the product structure of Yabe et al. as outlined above in claim 9.  Yabe et al. additionally discloses kneading a thermoplastic resin with magnetic particles to obtain a compound [paragraph 146]; and integrally molding [paragraph 0149] the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape [figures 3, 4 and 11].
Claim 19, a method of manufacturing the composite according to claim 13 is inherent in the product structure of Yabe et al. as outlined above in claim 13.  Yabe et al. additionally discloses kneading a thermoplastic resin with magnetic particles to obtain a compound [paragraph 146]; and integrally molding [paragraph 0149] the compound and rubber particles with a metal component having a substantially cylindrical shape or a substantially annular shape [figures 3, 4 and 11].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837